WR-63,871-03
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                              Transmitted 10/20/2015 3:46:53 PM
                                                                                Accepted 10/20/2015 4:52:07 PM
                                                                                                 ABEL ACOSTA
                                                                                                         CLERK
                       IN THE COURT OF CRIMINAL APPEALS
                            FOR THE STATE OF TEXAS        RECEIVED
                                 AUSTIN, TEXAS     COURT OF CRIMINAL APPEALS
                                                         10/20/2015
                                                                            ABEL ACOSTA, CLERK


EXPARTE                                              §
                                                     §
                                                     §       NO. WR-63,871-03
                                                     §
TIMOTHY RANDAL THOMPSON                              §


                             WRIT NO. C-2-010289-0764908-B
                              TRIAL COURT NO. 0764908D


EXPARTE                                              §       IN THE CRIMINAL DISTRICT
                                                     §
                                                     §       COURT NUMBER TWO
                                                     §
TIMOTHY RANDAL THOMPSON                              §       TARRANT COUNTY, TEXAS


                  REPLY TO STATE'S RESPONSE TO
          APPLICANT'S SUPPLEMENTAL HABEAS CORPUS CLAIM


       COMES NOW TIMOTHY RANDAL THOMPSON, Applicant, and files this

Reply to State's Response to Applicant's Supplemental Habeas Corpus Claim and

would show these Courts the following:




Reply to State's Response to Applicant's Supplemental Habeas Corpus Claim - Page 1
                                                   I.

         In his supplemental application for habeas corpus relief, Applicant raised a claim

that his due process rights were violated because the state presented false testimony

from a police crime scene investigator at Applicant's trial. Forensic scientific testing

conducted after Applicant's trial demonstrates the falsity of the testimony beyond any

doubt.

                                                  II.

         The state, in its response, argues that the testimony from the cnme scene

investigator was not false because "he merely testified about the search he conducted

and what he did or did not find in searching the floors." (Response, pp. 5-6). This is

an outrageous mischaracterization and minimization of the testimony. The investigator

went to great lengths to describe the thorough search of Applicant's house. The point

of the extensive testimony about the search was to prove that there were no bullet holes

or bullets in the house and, accordingly, Applicant lied when he said he fired warning

shots in an effort to keep the complainant from attacking him.                       To act as if the

experienced crime scene investigator was merely negligent or sloppy in conducting his

investigation rather than recognizing he lied about the investigation elevates the desire

to uphold a conviction over the prosecutor's duty to seek justice. See, TEX. CODE

CRIM. PROC. ANN. Art. 2.01.



Reply to State's Response to Applicant's Supplemental Habeas Corpus Claim - Page 2
                                                 III.

       The false testimony from the cnme scene investigator completely gutted

Applicant's defense at trial. The falsity should not be swept under the carpet and hidden

just like the bullets and bullet holes that were hidden by the investigator. Applicant is

entitled to a new trial because of the egregious violation of his due process rights.

                                                        Respectfully submitted,




                                                     ROBERT N. UDASHEN, P.C.
                                                     Bar Card Number 20369600

                                                        BRUCE ANTON
                                                        Bar Card Number 01274700

                                                        SORRELS, UDASHEN & ANTON
                                                        2311 Cedar Springs Road, Suite 250
                                                        Dallas, Texas 75201
                                                        (214) 468-8100
                                                        (214) 468-8104 fax

                                                        Attorneys for Applicant


                                CERTIFICATE OF SERVICE

       A copy of the attached Reply to State's Response to Applicant's Supplemental
Habeas Corpus Claim was electronically delivered to the Tarrant County Criminal
District Attorney's Office, Appellate Division, 401 West Belknap, Fort Worth, Texas
76196, on October, 20, 2015.


                                                        ROBERT N. UDASHEN, P.C.


Reply to State's Response to Applicant's Supplemental Habeas Corpus Claim - Page 3